 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDPan American Optical Company, Inc.andInternation-al Association of Machinists and Aerospace Work-ers, AFL-CIO, Petitioner. Case 28-RC-2549May 31, 1974DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsentElectionexecuted by the parties, andapproved by the Regional Director for Region 28 oftheNationalLaborRelations Boardon July 13,1973, an election by secret ballot was conducted inthe above-entitled proceeding on August 31, 1973,under the direction and supervision of said RegionalDirector. Upon the conclusion of the election, a tallyof ballots was furnished the parties in accordancewith the Board'sRules and Regulations,Series 8, asamended.The tally of ballots shows that there were approxi-mately 49 eligible voters and that 47 ballots werecast, of which 22 were for the Petitioner, 22 wereagainst the Petitioner,1was challenged,and 2 werevoid.The challenged ballot is sufficient to affect theresults of the election and the Petitioner filed timelyobjections to conduct affecting the results of theelection.The Regional Director caused an investiga-tion of the challenged ballot and objections to bemade and, thereafter, on October 26, 1973, issuedand served on the parties his Report and Recommen-dations on Challenged Ballot and on Objections toConduct Affecting the Results of the Election andOrder. In his report, the Regional Director recom-mended to the Board that the challenged ballot beoverruled, that the ballot be opened and counted,and that a revised tally of ballots be issued. Hefurther recommended that Objections 1, 3, 4, and 5be overruled, and ordered that a hearing be held, ifnecessary, to resolve the issues raised by Objection 2.Thereafter, on November 5, 1973, the Employerfiled timely exceptions to the Regional Director'sreport, contending that the election should be setaside and new election ordered or, in the alternative,that a hearing be directed on Objections 1, 3, and 4,as well asOjection 2.The Board gave due consideration to the matterand concluded that the Employer's exceptions didnot raise material or substantial issues warrantingreversalof the Regional Director's findings andrecommendations with respect to Petitioner's Objec-tions 1, 3, and 4. Therefore, the Board adopted theRegional Director's findings and recommendationsas contained in his report, and Petitioner's Objec-tions 1, 3, 4, and 5 were overruled.' The Boardfurther ordered that a hearing be held before a dulydesignatedHearingOfficer for the purpose ofreceiving evidence to resolve the issues raised byPetitioner'sObjection 2.On January 15, 1974, a hearing was held beforeHearing Officer Guy David Knoller, in El Paso,Texas.The Employer and the Petitioner wererepresented by counsel. All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence rele-vant tothe issues.On February 21, 1974, the Hearing Officer issuedand served on the parties his Report on Objections.In his report, the Hearing Officer recommended tothe Board that Petitioner's Objection 2 be sustained,that the election be set aside, and that a secondelection be directed. Thereafter, the Employer filedtimely exceptions to the Hearing Officer's report anda brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaningof the Actand it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurpose of collective bargaining within themeaning of Section9(b) of the Act:All production and maintenance employees em-ployed at 6213 Alameda, El Paso, Texas, exclud-ing office clerical employees,professional em-ployees, guards and supervisors as defined in theNational Labor Relations Act, as amended.5.The Board has considered the Regional Direc-tor's report and the Petitioner's exceptions thereto,theHearing Officer's report and the Employer'sexceptions thereto, and the entire record in this case,and hereby adopts the findings, conclusions, andIIn the absence of exceptions thereto,the Board adopted,pro forma, theN.Martinez be overruled.The revised tally shows that 23 ballots were castRegional Director's recommendation that the challenge to theballot of C.against,and 22 were cast for,the Petitioner.211NLRB No. 5 PAN AMERICAN OPTICAL CO.recommendations of the Regional Director and theHearing Officer to the extent consistent with thisdecision.Specifically,we do not agree with theHearing Officer's recommendation that Petitioner'sObjection 2 be sustained, the election be set aside,and a second election be directed.Objection 2 is as follows:The Employer held private meetings with eachemployee during the afternoon of August 30,1973, less than 24 hours before the election. Atthese private meetings, the Employer discussed aprofitsharingprogramwith the employees,leading many of them to believe, their voting forthe Union would affect their participation in suchplan, and also leaving in the mind of employeesthat they would cash in on the plan for anexcessive amount of money, if they voted againstthe Union.Briefly stated, the record shows that the Employerinstituteda profit-sharing plan for its employeeseffective July 1, 1971. The first allocation under theplan, covering, the period from July 1, 1971, to June30, 1972,was announcedto employees in late Augustor early September 1972.2 In mid-August 1973, theEmployer determined the amounts to be allocatedunder the plan to employees for the period coveringJuly 1, 1972, to June 30, 1973. The announcementwas made concerningthis allocation on August 30,1973, 1 day before the election, when the Employerconducted individualinterviewswith employees toexplain benefitsunder the preexisting profit-sharingplan .3The Employer claims that it would haveannouncedthe allocation sooner, but that it waswaiting to make useof the profit-sharing bookletswhich were not received until August 27, 1973. Theinterviews,which were conducted by the president inhis office and by a nonsupervisory office employee ina supervisor'soffice,4 lasted with some exceptionsfrom about 2 to 5minutes.The substance of theinterviewswas limited to an explanation of theprofit-sharing booklet with a covering letter whichincluded a detailed explanation of the plan. It is clearthat the allocationannouncementmade during theinterview did not provide for any change in theestablished benefits, but merely explained the preex-istingmethod for the computation of employeeshares.As noted by the Hearing Officer, no reference2The information regarding this announcementwas distributed toemployees while they were working on the floor.sTheEmployer claims that interviewswerenecessaryin order toexplainthis allocation because it was the firstyearof reallocation and interest.4The record shows thatthe nonsupervisory office employee spoke to51was made to the Union or to the upcoming electionby the Employer during the course of the interviews.The Hearing Officer found the Employer's conductin conducting the above employee interviews on theday before the election to be objectionable. We donot agree. In making his recommendations, theHearing Officer relied upon the Employer's failure tosustain its burden of proving by a preponderence ofthe evidence that the timing of the announcementwas justified. In addition, he also found that byholding the interviewswithin 24 hours of theelection, and within the offices which were the locusofmanagerial authority, the Employer furtherintensified the objectionable conduct.Under the circumstances of this case, where theprofit-sharing plan had been in existence prior to theonset of organizational activity and where the finalallocation announcement made no change in thepreviously established method for computing em-ployee shares, we are unable to conclude that theEmployer engaged in objectionable conduct byinterviewing employees on the day before theelection to inform them of their benefits under theplan.The interviews, as noted by the HearingOfficer, were limited to a discussion of the plan, andno references were made by the Employer to theUnion or to the upcoming election. Furthermore,approximatelyone-halfof the employees wereinterviewed by a nonsupervisory office employee in asupervisor's office. Under these circumstances, thereisno reasonable basis for concluding that theEmployer's interviews with employees were deliber-ately timed in order to prevent employees fromexpressing their true wishes in the secret ballotelection.Accordingly, contrary to theHearingOfficer, we hereby overrule Petitioner's Objection 2.5Accordingly,we shall certify the results of theelection.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes have not been cast for International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO, and that said labor organization is notthe exclusive representative of all the employees, inthe unit herein involved, within the meaning ofSection 9(a) of the National Labor Relations Act, asamended.half of the employees concerning the profit-sharing plan.5The Hearing Officer erred by finding that the holding inPeerlessPlywood Company,107 NLRB 427, prohibits an employer from conductingindividual employee interviews within 24 hours of the election.